ACCEPTED
                                                                                          01-15-00617-CV
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    8/12/2015 12:03:36 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK


                          No. 01-15-00617-CV
                __________________________________________
                                                          FILED IN
                                                   1st COURT OF APPEALS
                  IN THE FIRST COURT OF APPEALS HOUSTON, TEXAS
                        AT HOUSTON, TEXAS          8/12/2015 12:03:36 PM
                                                   CHRISTOPHER A. PRINE
               _______________________________________      Clerk
                                  BOB DEUELL,
                                     Appellant,
                                         v.
                    TEXAS RIGHT TO LIFE COMMITTEE, INC.,
                                     Appellee.
               _____________________________________________________

     On Interlocutory Appeal from the 152nd District Court, Harris County, Texas
     __________________________________________________________

     NOTICE OF APPEARANCE AS APPELLATE COUNSEL
                    FOR APPELLEE
     _______________________________________________________________

TO THE HONORABLE FIRST COURT OF APPEALS:

      Notice is hereby given that N. Terry Adams, Jr., with Beirne, Maynard &

Parsons L.L.P., is entering his appearance as appellate counsel for Appellee in the

above-referenced cause. Counsel requests that the Court and all counsel serve the

undersigned with copies of all future papers and notices in this cause at the e-mail

address and physical address provided below.

                                       Respectfully submitted,
                                       BEIRNE, MAYNARD & PARSONS, L.L.P.

                                       By: /s/ N. Terry Adams, Jr.
                                             N. Terry Adams, Jr.
                                             Texas Bar No. 00874010
                                              tadams@bmpllp.com
                                              Joseph M. Nixon
                                              Texas Bar No. 15244800
                                              jnixon@bmpllp.com
                                              1300 Post Oak Blvd, Suite 2500
                                              Houston, Texas 77056
                                              (713) 623-0887 (Tel)
                                              (713) 960-1527 (Fax)
                                              James E. “Trey” Trainor
                                              Texas Bar No. 24042052
                                              ttrainor@bmpllp.com
                                              401 W. 15th Street, Suite 845
                                              Austin, Texas 78701
                                              Telephone: (512) 623-6700
                                              Fax: 623-6701

                                              Counsel for Appellee


                      CERTIFICATE OF SERVICE
      I hereby certify that I have complied with the Texas Rules of Appellate
Procedure and the Local Rules of this Court and that the foregoing Notice of
Appearance as Appellate Counsel for Appellee has been electronically filed and
served on all counsel of record in accordance with these Rules on this the 12th day
of August, 2015.

    George E. Hyde
    Scott M. Tschirhart
    Denton Navarro Rocha Bernal Hyde & Zech, P.C.
    2500 W. William Cannon Drive, Suite 609
    Austin, Texas 78745
    george.hyde@rampage-aus.com

                                             /s/ N. Terry Adams, Jr.
                                             N. Terry Adams, Jr.




                                         2